                      Case 1:20-mj-00244-ZMF Document 1 Filed 12/04/20 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                               for the
                                                      DistrictDistrict
                                                 __________    of Columbia
                                                                       of __________

                  United States of America                        )
                             v.                                   )
                                                                  )      Case No.
                      BRIAN J. BOOTH                              )
                                                                  )
                                                                  )
                                                                  )
                          Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    July 13, 2020              in the county of                                         in the
                       District of           Columbia         , the defendant(s) violated:

            Code Section                                                    Offense Description
18 U.S.C. 1341                                  Mail Fraud




         This criminal complaint is based on these facts:
See attached affidavit.




         u Continued on the attached sheet.

                                                                         GREG P THOMPSON Digitally signed by GREG P THOMPSON
                                                                                         Date: 2020.12.03 12:20:44 -05'00'

                                                                                             Complainant’s signature

                                                                                Greg Thompson, Special Agent, DOT-OIG
                                                                                              Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone
                                                                                                        Digitally signed by Zia M.
                                                                          Zia M. Faruqui                Faruqui
                                                                                                        Date: 2020.12.04 16:08:11 -05'00'
Date:             12/04/2020
                                                                                                Judge’s signature

City and state:                         Washington, D.C.                             Zia M. Faruqui, Magistrate Judge
                                                                                              Printed name and title
